Name: Commission Regulation (EC) No 429/2004 of 4 March 2004 fixing the amount of private storage aid for certain fishery products in the 2004 fishing year
 Type: Regulation
 Subject Matter: fisheries;  distributive trades;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0429Commission Regulation (EC) No 429/2004 of 4 March 2004 fixing the amount of private storage aid for certain fishery products in the 2004 fishing year Official Journal L 070 , 09/03/2004 P. 0029 - 0029Commission Regulation (EC) No 429/2004of 4 March 2004fixing the amount of private storage aid for certain fishery products in the 2004 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1),Having regard to Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products(2), and in particular Article 1 thereof,Whereas:(1) The aid should not exceed the sum of technical and financial costs recorded in the Community during the fishing year preceding the year in question.(2) To discourage long-term storage, to shorten payment times and to reduce the burden of controls, private storage aid should be paid in one single instalment.(3) The measures provided for in this Regulation are in accordance with the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1For the 2004 fishing year the amount of private storage aid for the products listed in Annex II to Regulation (EC) No 104/2000 shall be as follows:>TABLE>Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 326, 22.12.2000, p. 30.